  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 1 of 10 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

DANIEL GONZALEZ                 )
                                )                          COMPLAINT
               Plaintiff,       )
v.                              )                          Case No.: 4:21-cv-546
                                )
MIDLAND CREDIT MANAGEMENT, INC. )
                                )
&                               )
                                )
MIDLAND FUNDING, LLC            )
                                )                          JURY TRIAL DEMANDED
                                )
                                )
               Defendant.       )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Daniel Gonzalez, by and through the undersigned counsel, and for

his Complaint against Defendants, Midland Credit Management, Inc. and Midland Funding, LLC,

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states as follows:

                                    JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendants transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Oak Point, a part of Denton County, Texas 75068.
                                                       1
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 2 of 10 PageID #: 2



        6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Oak Point, a part of Denton County, Texas 75068, making Sherman a proper venue under 28

U.S. Code § 1391(b)(2).

        7.      Defendant MCM, a Kansas corporation headquartered in San Diego, California

practices as a debt collector throughout the country, including Texas.

        8.      Defendant MF, a Delaware corporation headquartered in San Diego, California,

practices as a debt collector through the country, including Texas.

        9.      Defendant MCM attempts to collect alleged debts throughout the state of Texas,

including in Oak Point city and Denton county.

        10.     Defendant MF acts as a debt buyer throughout the state of Texas, including in Oak

Point city and Denton county.

        11.     Defendants are registered with the Texas Secretary of State and have a registered agent

in the state.

        12.     Defendants have actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        13.     Defendants have sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Oak Point city and Denton county and Defendant

attempts to collect alleged debts throughout the state of Texas.

        14.      As Defendants knowingly attempted to collect on a debt allegedly incurred in Oak

Point, Texas, they thus have sufficient minimum contacts with this venue is additionally proper under

28 U.S. Code § 1391(b)(1).

                                              STANDING
        15.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.


                                                     2
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 3 of 10 PageID #: 3



        16.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        17.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        18.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        19.     Plaintiff, Daniel Gonzalez, (hereafter “Plaintiff”), is a natural person currently residing

in the State of Texas.

        20.     Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        21.     Defendant MF is a Delaware corporation with its principal place of business at 2365

Northside Drive, Suite 300, San Diego, California 92108. The principal business purpose of Defendant

                                                    3
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 4 of 10 PageID #: 4



MF is debt buying, whereby Defendant MF buys outstanding debt obligations and then retains lawyers

or collection agencies to collect the debts alleged due.

        22.      Defendant, MF, is a debt collector as defined by § 1692a of the FDCPA, because it

regularly uses the mails and/or telephone to collect, or attempt to collect, delinquent consumer debts,

including delinquent consumer debts in the State of Texas.

        23.      Defendant MCM is a Kansas corporation with its principal place of business at 2365

Northside Drive, Suite 300, San Diego, CA. The principal business purpose of Defendant MCM is

the collection of debts in Texas and Nationwide, and Defendant regularly attempts to collect debts

alleged due to another.

        24.      Defendant, MCM, is a debt collector as defined by § 1692a of the FDCPA, because it

regularly uses the mails and/or telephone to collect, or attempt to collect, delinquent consumer debts,

including delinquent consumer debts in the State of Texas. In fact, Defendant was acting as a debt

collector as to the debt it attempted to collect from Plaintiff.

                                      FACTUAL ALLEGATIONS

        25.      Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendant.

        26.      On a date better known by Defendant, Defendant began to attempt collection

activities on Plaintiff’s alleged debt.

        27.      On or about July 16, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

        28.      The debt was said to be allegedly owed for a personal credit card and therefore would

only have been used for personal or household purposes.

        29.      The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

                                                    4
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 5 of 10 PageID #: 5



        30.      The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

        31.      During the telephone call, Plaintiff stated he wanted to dispute the debt.

        32.      Defendant should have accepted the dispute at that point and ended the call.

        33.      Instead, Defendant immediately attempted to argue with Plaintiff.

        34.      The Defendant then asked Plaintiff for the reason for the dispute. This in improper,

as Plaintiff is entitled to dispute the alleged debt for any reason, or even no reason at all. Mendez v.

M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004). (A consumer is entitled to dispute the

validity of a debt for a good reason, a bad reason, or no reason at all), Whitten v. ARS National Servs.

Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement that a consumer have

a `valid' reason to dispute the debt is inconsistent with FDCPA), Castro v. ARS National Servs., Inc.,

2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires., 1999 WL 301650 (N.D. Ill.

May 3, 1999).

        35.      Plaintiff again stated that he wished to dispute the alleged debt.

        36.      Defendant continued to argue with Plaintiff by telling him that the charges would not

be removed.

        37.      Defendant continued by attempting Plaintiff to agree to a settlement.

        38.      Defendant would have no other purpose in making this offer unless Defendant were

attempting to coerce Plaintiff to forego his dispute and make a payment on a debt he would otherwise

not have paid.

        39.      The representative then told Plaintiff that they could not remove it from Plaintiff’s

credit unless he paid the alleged debt. This is false and misleading. There are numerous ways an alleged

debt could be removed from a tradeline, namely, if a consumer disputes and alleged debt that an

original creditor cannot validate.




                                                    5
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 6 of 10 PageID #: 6



        40.     Defendant’s representative, upon information and belief, made this statement as a

tactic to get the consumer to pay in an attempt to save his financial health from this false and improper

reporting.

        41.     Defendant’s representative attempted to confiscate the dispute process and tried to

stymie Plaintiff’s attempts to exercise his rights under the FDCPA.

        42.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

        43.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        44.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding his situation.

        45.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        46.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        47.     Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendant.

        48.     Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

        49.     Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)


                                                     6
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 7 of 10 PageID #: 7



See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

          50.   Defendant MF exercised control over Defendant MCM’s conduct and attempts to

collect the alleged debt. See Pollice v. National Tax Funding, L.P., 225 F.3d 379, 404 (3d Cir. 2000);

Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 508 (S.D.N.Y. 2013); See also, e.g., Plummer,

66 F. Supp. 3d at 493; Fritz v. Resurgent Cap. Servs., LP, 955 F. Supp. 2d 163, 177 (S.D.N.Y. 2013).[6];

Clark v. Capital Credit & Collection Services, Inc., 460 F.3d 1162, 1173 (9th Cir. 2006); Bodur v.

Palisades Collection, LLC, 829 F. Supp. 2d 246, 259 (S.D.N.Y. 2011). See also, e.g., Nichols v. Niagara

Credit Recovery, Inc., No. 12-cv-1068, 2013 WL 1899947, at *5 (N.D.N.Y. May 7, 2013); Sanchez v.

Abderrahman, No. 10 Civ. 3641, 2013 WL 8170157, at *6 (E.D.N.Y. July 24, 2013).

          51.   Defendant MF is vicariously liable for Defendant MCM’s actions as they had agency

over determining the amount of the alleged debt that the debt collector, Defendant MCM, was allowed

to attempt to collect on their behalf.

          52.   Defendant MCM would not legally be allowed to collect the alleged debt on behalf of

MF if Defendant MF had not in fact given them approval or agency to act on their behalf to collect

in a manner MF had knowingly approved or permitted.

          53.   Upon information and belief, Defendant MF gave Defendant MCM the green light,

and thus agency, to attempt to collect the alleged debt in the manner in which MCM did.

COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt

          54.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          55.   Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but



                                                    7
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 8 of 10 PageID #: 8



not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          56.    Defendants used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          57.    Defendants’ collection efforts only serve to confuse and mislead the consumer.

          58.    Defendants’ collection efforts were materially false, misleading, and deceptive.

          59.    Defendants’ violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Daniel Gonzalez, prays that this Court:

                 A.      Declare that MCM’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Daniel Gonzalez and against MCM and

          MF, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

     COUNT II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                               Misleading Representation

          60.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          61.    Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          62.    MCM’s communications with Plaintiff were meant to shame, embarrass, and harass

Plaintiff by misrepresenting the alleged debts status.



                                                     8
  Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 9 of 10 PageID #: 9



          63.     MCM and MF’s violation of § 1692d of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Daniel Gonzalez, prays that this Court:

                  A.      Declare that MCM’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Daniel Gonzalez, and against MCM and

          MF, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.

                COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices

          64.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          65.     Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          66.     MCM’s communications with Plaintiff were deceptive and misleading.

          67.     MCM used unfair and unconscionable means to attempt to collect the alleged debt.

          68.     MCM and MF’s violation of § 1692f of the FDCPA render them liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Daniel Gonzalez prays that this Court:

                  A.      Declare that MCM’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Daniel Gonzalez and against MCM and

          MF, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

          1692k(a) of the FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.


                                                      9
 Case 4:21-cv-00546-ALM Document 1 Filed 07/15/21 Page 10 of 10 PageID #: 10



                                         JURY DEMAND

       69.     Plaintiff demands a trial by jury on all Counts so triable.

Dated: July 15, 2021




                                                        Respectfully Submitted,
                                                        HALVORSEN KLOTE

                                               By:      /s/ Samantha J. Orlowski
                                                        Samantha J. Orlowski, #72058
                                                        Joel S. Halvorsen, #67032
                                                        680 Craig Road, Suite 104
                                                        St. Louis, MO 63141
                                                        P: (314) 451-1314
                                                        F: (314) 787-4323
                                                        sam@hklawstl.com
                                                        joel@hklawstl.com
                                                        Attorney for Plaintiff




                                                  10
